Mr. Justice Breese delivered the opinion of the Court: It appears from the record in this case, that appellee had paid the note in full to the appellant, the original payee, who afterwards assigned it to his father, John Boynton, and had the papers prepared, and procured appellee to confess a judgment in favor of John Boynton. This judgment was collected by a sale of appellee’s property, under an execution issued upon it. This suit was brought to recover back this money of appellant, which he had himself once received of appellee. Though the instructions given by the court for appellee, were technically wrong, yet as it is perfectly clear, from the evidence, that the verdict was right, and that full justice has been done in the case, we will not, because of error in the instructions, reverse the judgment. Leigh v. Hodges, 3 Scam. 18; Gillett v. Sweat, 1 Gilm. 490; Newkirk v. Cone, 18 Ill. 454; Elam v. Badger, 38 ib. 502. Appellant has been twice paid by the appellee, and once should satisfy him. The second payment he ought in justice to refund with interest, and that is the verdict of the jury and the judgment of the Circuit Court. The judgment is affirmed. Judgment affirmed.